Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/27/2020. In virtue of this communication, claims 1-10 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 10/27/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/27/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 10/27/2020 are accepted as part of the formal application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2,
	The recitation “the set(s) of empty patterns” in line 2 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 3,
	The recitation “at least one set of the grille” in line 2 is considered vague because it’s confused with “at least one resistive grille” in line 5 of claim 1, Clarification is required.
The recitation “all the empty patterns” in line 2 is considered vague because it’s confused with “at least one set of repetitive non-contiguous empty patterns” in line 6 of claim 1, Clarification is required.

Regarding claim 6,
The recitation “the second layer resistive” in lines 5-6 is considered indefinite because it does not have an antecedent basis. Clarification is required.
	The recitation “the or each set of empty patterns of the first resistive layer” in lines 6-7 is considered indefinite because it does not have an antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schreider et al (US 20090174623), hereinafter Schreider, in view of Yuen et al (US 7612676), hereinafter Yuen.

Regarding claim 1,
Schreider discloses a wire antenna (an antenna ANT, Fig 1) designed to operate in at least one frequency band, comprising a plurality of superimposed layers (Fig 1), comprising at least one radiating element (a radiating element ELR, Fig 1) placed on a spacing substrate (an insulating foam MS, Fig 1) placed on a reflective plane (a ground plane PM, Fig 1), the antenna comprising at least one resistive grille of resistive surface (a periodic network of patterns RS, Fig 1) of predetermined resistance, comprising at least one set of repetitive non-contiguous empty patterns (capacitive elements CPTH, Fig 2), the resistive grille being placed between the spacing substrate and the reflective plane (Fig 1).
Schreider does not teach the radiating element ELR (the at least one radiating element) placed on a support layer, the support layer being placed on the insulating foam MS (spacing substrate).
However, Yuen teaches an antenna (a RFID tag, Fig 1a) comprising a plurality of superimposed layers (Fig 1a), comprising at least one radiating element (an RFID antenna 6, Fig 1a) placed on a support layer (a dielectric layer 14, Fig 1a), the support layer being placed on a spacing substrate (a dielectric layer 2, Fig 1a) placed on a reflective plane (a ground plane 15, Fig 1a), the antenna comprising at least one resistive grille of resistive surface (an array of patches 7, Fig 1a) of predetermined 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one radiating element placed on a support layer, the support layer being placed on a spacing substrate placed on a reflective plane in Schreider, as taught by Yuen, in order to provide an antenna having an improvement on the signal interference.

[AltContent: textbox (Schreider (US 20090174623))]
    PNG
    media_image1.png
    294
    617
    media_image1.png
    Greyscale


[AltContent: textbox (Schreider (US 20090174623))]
    PNG
    media_image2.png
    212
    611
    media_image2.png
    Greyscale

[AltContent: textbox (Yuen (US 7612676))]
    PNG
    media_image3.png
    213
    689
    media_image3.png
    Greyscale

[AltContent: textbox (Yuen (US 7612676))]     
    PNG
    media_image4.png
    536
    559
    media_image4.png
    Greyscale






Schreider in view of Yuen discloses the claimed invention, as discussed in claim 1.
Schreider does not explicitly teach a resistive peripheral zone surrounding the set(s) of empty patterns.
	However, Schreider teaches the inductive effect LPTL (Fig 2; paragraph [0048]). This teaching is result effect in order to provide a parallel circuit LC of the high impedance type SHI (paragraph [0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a resistive peripheral zone surrounding set(s) of empty patterns in Schreider as modified, in order to provide a compact antenna structure having broadband characteristics.

Regarding claim 3,
Schreider in view of Yuen discloses the claimed invention, as discussed in claim 1.
Schreider teaches all the empty patterns of at least one set of the grille have the same geometric shape and are regularly spaced (Fig 1).

Regarding claim 6,
Schreider in view of Yuen discloses the claimed invention, as discussed in claim 1.
Yuen teaches the resistive grille forms a first resistive layer, the antenna further comprising a second resistive layer (an array of patches 3, Fig 1a) placed between the support layer of the radiating element and the spacing substrate (Fig 1a), the second resistive layer comprising at least one set of resistive patterns of the same resistance value occupying a partial zone of the second layer resistive, and in which the or each set of empty patterns of the first resistive layer is placed opposite a zone devoid of resistive patterns of the second resistive layer.



Schreider in view of Yuen discloses the claimed invention, as discussed in claim 1.
Schreider teaches the or each resistive grille comprises a resistive surface in which the empty patterns are formed by a recess (Fig 2).
Schreider does not explicitly teach the or each resistive grille comprises a resistive surface produced by depositing a resistive ink.
	However, it’s well known in the art that a resistive surface produced by depositing a resistive ink.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a or each resistive grille comprising a resistive surface produced by depositing a resistive ink in which empty patterns being formed by a recess in Schreider as modified, in order to provide a compact antenna structure having broadband characteristics.

Regarding claim 9,
Schreider in view of Yuen discloses the claimed invention, as discussed in claim 8.
Schreider does not explicitly teach the or each resistive grille is produced by screen printing or by 3D printing.
However, it’s well known in the art that a resistive grille is produced by screen printing or by 3D printing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a or each resistive grille being produced by screen printing or by 3D printing in Schreider as modified, in order to provide a compact antenna structure having broadband characteristics.






Schreider in view of Yuen discloses the claimed invention, as discussed in claim 1.
Schreider teaches the radiating element is wire, wound in a spiral, log-periodic or sinuous winding (Fig 1).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 7, the pertinent prior art does not adequately teach or suggest the claimed features “a first resistive grille comprising a first set of empty patterns interposed between a first spacing substrate and a second spacing substrate, and a second resistive grille, comprising at least a second set of empty patterns, interposed between the second spacing substrate and the reflective plane, the first set of empty patterns being placed opposite a resistance-free zone of the second resistive grille, the second set of empty patterns being placed opposite a resistance-free zone of the first resistive grille”.

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845